Citation Nr: 1433477	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  10-13 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to November 1974.
This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Board notes that additional medical evidence was submitted after the most recent readjudication of this claim in the September 2010 Supplemental Statement of the Case (SSOC), and no waiver from the Veteran was received.  However, in the May 2014 Informal Hearing Presentation, the Veteran's representative waived review of the evidence by the Agency of Original Jurisdiction.  Therefore, the Board will proceed with adjudication of the Veteran's claim.  See 38 C.F.R. § 20.1304.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran does not have a current bilateral hearing loss disability for VA compensation purposes. 

2.  Affording the Veteran the benefit of the doubt, the Veteran's tinnitus has been shown to have been incurred during active service with symptoms ever since separation. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection can also be established through application of statutory presumptions.  Diseases subject to presumptive service connection are shown at 38 C.F.R. § 3.309.  Other organic diseases of the nervous system is listed as a "chronic disease" and includes sensorineural hearing loss.  See M21-1MR, Part III.iv.4.B.12.a; see also Cromley v. Brown, 7 Vet. App. 376, 378 (1995).  

Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in of 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In addition, where a veteran who served continuously for 90 days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as other organic diseases of the nervous system, to a degree of 10 percent or more within 1 year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1110, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2013).  

Significant in this case, service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that he has bilateral hearing loss and tinnitus as a result of noise exposure during basic training, to include weapons fire.  The Veteran indicated that he was not provided hearing protection at any time during active service.

Turning to the evidence of record, the Veteran was afforded a VA audio examination in January 2009.  Audiogram results revealed puretone thresholds of 10, 15, 15, 20, and 20 decibels in the right ear and 15, 15, 15, 20, and 25 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  The Maryland CNC speech recognition scores were 100 percent in the right ear and 100 percent in the left ear.  The examiner noted the Veteran's report of having difficulty understanding conversations.  The Veteran denied post-service occupational noise exposure but reported post-service recreational noise exposure to include noise from lawn mowers, chainsaws, leaf blowers, and gun fire with hearing protection.  

Despite receiving correspondence from VA asking the Veteran to submit evidence in support of his claim, discussed in more detail below, the Veteran did not provide any medical evidence to suggest that he has bilateral hearing loss.  He has not indicated that any medical professional has diagnosed him with bilateral hearing loss.  To the contrary, in his October 2008 statement, he indicated that there was no documentation of hearing loss, stating "I have known for years I have some degree of hearing loss and I feel that the VA will administer a hearing examination in connection with this claim which will document my hearing loss and support my claim for tinnitus."  As noted above, such an examination was provided and did not result in the audiometric readings necessary to warrant compensable under 38 C.F.R § 3.385.

Therefore, the only evidence suggesting a diagnosis of bilateral hearing loss is the Veteran's own opinion that he suffers from the condition.  Indeed, the Veteran is competent to describe symptoms he experienced, such as difficulty hearing or ringing in his ears, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, he is not competent to diagnose himself with hearing loss disability, or to attribute any hearing loss to a specific cause because sensorineural hearing loss disability is a complex disorder that requires specialized training and equipment for a determination as to diagnosis and causation.   Consequently, the Veteran's statements regarding a diagnosis of hearing loss cannot be accepted as competent evidence sufficient to establish service connection for bilateral hearing loss. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board acknowledges the Veteran's submission of research related to the development of hearing loss.  However, regardless of any noise exposure the Veteran experienced during service, a claim for service connection requires the presence of a current disability.  See Brammer, 3 Vet. App. at 225.  In this case, the Veteran's current audiograms do not show such a hearing loss disability for VA compensation purposes.  While the Veteran has expressed his disagreement with the hearing loss levels identified in 38 C.F.R § 3.385, the application of the regulation to his condition does not establish a current disability at this time.  As such, the Board finds that a preponderance of the evidence is against the claim for service connection for bilateral hearing loss, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  

With regard for the claim for tinnitus, the Veteran asserts that he has experienced ringing in his ears since service in 1972.  The Veteran has consistently reported that his tinnitus began during basic training, with symptoms continuing since separation.

However, service treatment records are absent any complaints or treatment related to hearing problems, to include tinnitus.   Indeed, the separation examination did not document any hearing problems, and the 1974 Report of Medical History, signed by the Veteran, denied any hearing loss or ear, nose, or throat trouble.  The report also included the Veteran's statement that he was in "good health."

The Veteran has made several assertions regarding the separation documents of record, which the Board will summarize herein.  The Veteran first asserted in a March 2010 statement that he did not affirm ear, nose, or throat trouble on his 1974 Report of Medical History because he did not think that the question included tinnitus symptoms.  He also stated that, by seeking "casual" medical advice (i.e. advice not documented in his service treatment records), he had learned to manage his symptoms.  Therefore, he did not mark ear, nose, or throat trouble because he was not having trouble with his symptoms at that specific time.  He further indicated that he expected an audiogram to be completed, which would clarify his symptoms.  Because the Veteran's audiogram records zero's in each of the tested Hertz levels, the Veteran also contends that an audiogram was never performed.  

Next, in October 2013, the Veteran stated that after reviewing copies of the service treatment records, he did not recognize the "x" marks on the 1974 Report of Medical History and he would have marked the columns with check marks, as instructed by the form.  Therefore, he states that the examining physician completed the form denying ear, nose, or throat trouble.  Regardless, the Veteran has never indicated that he did not sign the form or that he did not make the statement that he was in good health at that time.  In this respect, the Veteran's October 2013 statement offered the following explanation: "I would place 'good'  as middle of the road as follows - Excellent, Good, Poor."  He also stated that the terminology likely came from a suggestion of the examining physician and that such a broad statement is not specific to his claim for tinnitus.  

Post-service, the Veteran filed a claim for service connection for tinnitus in 2008, over thirty years after separation.  There is no medical evidence of record since discharge reflecting a diagnosis of tinnitus.

In January 2009, a VA audio examination was conducted.  At that time, the Veteran again reported onset of tinnitus in the 1970's.  In February 2009, an addendum was requested in which the examiner was asked to review the claims file and offer an opinion as to the etiology of the Veteran's tinnitus.  The examiner indicated that the Veteran's tinnitus was not likely due to military noise exposure because his hearing was within normal limits at entrance and exit from service.  Therefore, only to the extent of an assertion that the tinnitus is due to hearing loss, rather than directly to the in-service noise exposure, does this opinion have any probative value in showing the absence of a relationship between (non-service-connected) hearing loss and tinnitus.  In short, the examiner did not offer an opinion regarding the etiology of tinnitus, which significantly lowers its probative value.

After careful review of the lay and medical evidence, the Board finds that the Veteran's assertions regarding the onset of his tinnitus and symptoms since service are credible.  As noted above, the Veteran has confirmed in-service noise exposure, and his descriptions of in-service noise exposure are consistent with the circumstances of his service as documented by his service records, to include his descriptions of basic training.  He has consistently stated that he experienced tinnitus during service and experiences it today, and there is no persuasive evidence of record indicating that the Veteran's statements are not credible.  In this regard, the Board has not overlooked that the Veteran has provided inconsistent statements regarding the circumstances under which the 1974 Report of Medical History was completed - with the Veteran first claiming that he completed the form but, did not know that tinnitus was considered ear, nose, or throat trouble, followed by the Veteran asserting that he did not even fill out the form.  However, the Board emphasizes that tinnitus is a rare type of disability that may be established on the basis of lay evidence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, whether the Veteran had a diagnosis of tinnitus at separation is not dispositive in deciding the claim.  Here, the Veteran has consistently provided a date of onset of tinnitus during service, and the Veteran is competent to state that he has experienced tinnitus since service to the present.

Given the facts noted above, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for tinnitus are met.  See 38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a September 2008 letter to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, statements from the Veteran and his representative, and a VA examination.  In this regard, the Veteran has not identified  other existing relevant evidence that is not associated with the claims file.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  Here, the Veteran has specifically claimed that the the January 2009 VA examiner did not consider lay evidence in forming his opinion regarding the etiology of the tinnitus.  However, service connection for tinnitus has been granted herein, and the Veteran did not challenge the examiner's opinion or testing as it related to hearing loss.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is granted. 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


